EXHIBIT 10.136

INTERCREDITOR AND SUBORDINATION AGREEMENT

THIS INTERCREDITOR AND SUBORDINATION AGREEMENT (this Agreement), dated as of
October 11, 2006,

BETWEEN:



(1)   HALO TECHNOLOGY HOLDINGS, INC., a Nevada corporation (the Borrower);



(2)   THE WHOLLY OWNED SUBSIDIARIES OF THE BORROWER (as such may change from
time to time as the Borrower acquires or disposes of subsidiaries, the
Subsidiaries and collectively with the Borrower, the Credit Parties);



(3)   THE FINANCIAL INSTITUTIONS listed in Part 1 of Schedule 1 (the Senior
Lenders); and



(4)   THE HOLDERS OF SUBORDINATED NOTES listed in Part 2 of Schedule 1 (as such
schedule is deemed changed from time to time as new Subordinated Noteholderss
become parties to the Subscirption Agreement, the Subordinated Noteholders and
together with the Senior Lenders, the Lenders).

WHEREAS:



(A)   pursuant to certain Subordinated Secured Promissory Notes, dated
January 31, 2005 in favor of each of the Senior Lenders (as amended, the Senior
Notes), Borrower has agreed to pay the Senior Lenders the aggregate principal
amount of $2,500,000; and



(B)   the Borrower and the Subordinated Noteholderss and others have entered
into a subscription agreement (the Subordinated Subscription Agreement) and in
connection with the Subordinated Subscription Agreement, in those certain
promissory notes (the Subordinated Promissory Notes) the Borrower has agreed to
pay the Subordinated Noteholders the aggregate principal sum of up to $5,000,000
together with accrued interest.

NOW, THEREFORE, the parties hereto agree as follows:

The parties hereto hereby agree as follows:



1.   DEFINITIONS



(a)   The following terms shall have the following meanings:

Agreement: this Intercreditor and Subordination Agreement.

Collateral: any and all property from time to time subject to security interests
to secure payment or performance of the Senior Obligations.

Collection Action: shall mean (a) to demand, sue for, take or receive from or on
behalf of any Credit Party or any guarantor of the Subordinated Obligations, by
set-off or in any other manner, the whole or any part of any moneys which may
now or hereafter be owing by any Credit Party with respect to the Subordinated
Obligations, (b) to initiate or participate with others in any suit, action or
proceeding against any Credit Party to (i) enforce payment of or to collect the
whole or any part of the Subordinated Obligations or (ii) commence judicial
enforcement of any of the rights and remedies under the Subordinated Transaction
Documents or applicable law with respect to the Subordinated Obligations or the
Subordinated Transaction Documents, (c) to accelerate any Subordinated
Obligations, or (d) to exercise any put option or to cause any Credit Party to
honor any redemption or mandatory prepayment obligation under any Subordinated
Transaction Document; provided, that, notwithstanding the foregoing, in the case
of the Subordinated Noteholders, “Collection Action” shall not mean the exercise
by a Subordinated Noteholders of its right to exercise any warrants as provided
under the Subordinated Transaction Documents.

Collateral Enforcement Action: shall mean any action by the Subordinated
Noteholders to (a) exercise or seek to exercise any rights or exercise any
remedies with respect to any Collateral, (b) institute any action or proceeding
with respect to such rights or remedies, including, any action of foreclosure or
(c) contest, protest or object to any foreclosure proceeding, postpetition
financing, use of cash collateral or action brought by any Senior Noteholder or
to any other exercise by any Senior Noteholder of any rights and remedies under
any Finance Document.

Finance Document: shall mean the Senior Notes and all other documents that from
time to time evidence the Senior Obligations or secure payment or performance
thereof.

Insolvency Event: (a) any Credit Party commences any case, proceeding or other
action (i) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, conservatorship or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Credit
Party making a general assignment for the benefit of its creditors; or (b) there
being commenced against any Credit Party any case, proceeding or other action of
a nature referred to in clause (a) above which (i) results in the entry of an
order for relief or any such adjudication or appointment or (ii) remains
undismissed, undischarged or unbonded for a period of 60 days; or (c) there
being commenced against any Credit Party or any of its subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (d) any Credit Party taking any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (a), (b) or (c) above; or (e) any Credit
Party generally not paying, or being unable to pay, or admitting in writing its
inability to pay, its debts as they become due.

Senior Event of Default: any “Event of Default” under any Finance Document.

Senior Obligations: each obligation and liability whether:

(a) present or future, actual, contingent or unliquidated; or

(b) owed jointly or severally (or in any other capacity whatsoever),

of any Credit Party to any Senior Lender under or in connection with any Finance
Document is a Senior Obligation.

Senior Security Documents: all documents and instruments, now existing or
hereafter arising, which create or purport to create a security interest in
property to secure payment or performance of the Senior Obligations including
the Senior Security Agreements.

Subordinated Obligations: each obligation and liability whether:

(a) present or future, actual, contingent or unliquidated; or

(b) owed jointly or severally (or in any other capacity whatsoever),

of any Credit Party to the Subordinated Noteholders under or in connection with
any Subordinated Transaction Document is a Subordinated Obligation.

Subordinated Transaction Documents: the Subordinated Promissory Notes and all
other documents that from time to time evidence the Subordinated Obligations or
secure payment or performance thereof.



(b)   The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.



(c)   The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.



(d)   The words (i)“includes” and “including” are not limiting; (ii) “or” is not
exclusive; (iii) “all” includes “any” and “any” includes “all” and means “any
one or more”; (iv) references to any instrument, document, mortgage, assignment
or agreement of any kind includes any amendments, restatements or modifications;
(v) headings are for convenience only, and do not affect the meaning of any
provision; and (vi) references to the consent, satisfaction, acceptance,
discretion, judgment, option, requirement or approval (or variations of those
terms) of any Senior Noteholder are, unless otherwise specifically indicated, to
be interpreted as if followed by the phrase “in its absolute discretion”.



2.   SUBORDINATION



(a)   Each Credit Party and the Subordinated Noteholders agrees, for itself and
each future holder of the Subordinated Obligations, that the Subordinated
Obligations are expressly “subordinate and junior in right of payment” (as that
phrase is defined in paragraph 2(b)) to all Senior Obligations.



(b)   “Subordinate and junior in right of payment” means, for purposes of
paragraph 2(a), that (i) no part of the Subordinated Obligations shall have any
claim to the assets of any Credit Party on a parity with or prior to the claim
of the Senior Obligations; and (ii) unless and until the Senior Obligations have
been paid in full, then, without the express prior written consent of the Senior
Lenders, no Subordinated Noteholders will take, demand or receive from any
Credit Party, and no Credit Party will make, give or permit, directly or
indirectly, by setoff, redemption, purchase or in any other manner, any payment
of (of whatever kind or nature, whether in cash, property, securities or
otherwise) the Subordinated Obligations provided, however, that the Subordinated
Noteholders may be issued common stock of the Borrower pursuant to the
conversion of the Subordinated Notes in accordance with the terms of the
Subordinated Notes (provided that the conversion terms set forth therein are not
amended or modified after the date hereof without the prior written consent of
the Senior Lenders (provided that the conversion terms set forth therein are not
amended or modified after the date hereof without the prior written consent of
the Senior Lenders), and provided, further however, that so long as an Event of
Default has not occurred and is continuing, (i) the Borrower may make, and the
Subordinated Noteholders may receive, regularly scheduled payments (not
prepayments) of interest on the Subordinated Promissory Notes in accordance with
the terms thereof (provided that the scheduled interest payments set forth
therein are not amended or modified after the date hereof without the prior
written consent of the Senior Lenders) determined on a non-accelerated basis
(without giving effect to any default rate of interest thereunder) and (ii) the
Borrower may prepay the Subordinated Obligations in full out of the proceeds of
any new equity contributions made in the Borrower which were not intended to be
used in connection with the financing of an Acquisition to the extent such
equity contributions are sufficient to prepay the Subordinated Obligations and
may partially prepay the Subordinated Obligations if such proceeds are not
sufficient to pay the Subordinated Obligations in full.



(c)   The expressions “prior payment in full,” “payment in full,” “paid in full”
and any other similar terms or phrases when used in this Agreement shall mean
the irrevocable and indefeasible payment in full, in immediately available
funds, of all of the Senior Obligations. The phrase “equity contributions” shall
mean any capital raise that is not a Senior Obligation or required as a
condition to any Advance under the Senior Credit Agreement.

(d) The Subordinated Creditor acknowledges and agrees that, in addition to its
covenants hereunder, the Subordinated Obligations are and shall be junior and
subordinate to the those senior obligations as to the extent and in the manner
set forth in that certain Subordination Agreement dated as of even date herewith
made by the Subordinated Creditor, the Borrower, the Subsidiaries of the
Borrower listed on Schedule I thereof, and Fortress Credit Corp (the “Senior
Subordination Agreement”). Both the Senior Lenders and the Subordinated Creditor
acknowledge and agree that their respective rights and obligations under this
Agreement shall not be effective until the second Business Day following the
91st day following the the day the Senior Obligations (as such term is defined
in the Senior Subordination Agreement) have been Paid in Full (as such term is
defined in the Senior Subordination Agreement).

(e) Each of the Senior Lenders acknowledges and agrees that the Senior
Obligations are and shall remain junior and subordinate to the those senior
obligations as to the extent and in the manner set forth in that certain
Intercreditor and Subordination agreement dated as of August 2, 2005 among the
Borrower, the Subsidiaries listed therein, and Fortress Credit Corp.



3.   ADDITIONAL PROVISIONS CONCERNING SUBORDINATION



(a)   The Subordinated Noteholders and each Credit Party agree that upon the
occurrence of any Insolvency Event:



  (i)   all Senior Obligations shall be paid in full before any payment or
distribution of whatever kind or nature is made with respect to the Subordinated
Obligations; and



  (ii)   any payment or distribution of assets of any Credit Party, whether in
cash, property or securities (other than as permitted under clause (a)(1) of
this Section 3), to which the Subordinated Noteholders would be entitled except
for the provisions hereof, shall be paid or delivered by such Credit Party, or
any receiver, trustee in bankruptcy, liquidating trustee, disbursing agent or
other Person making such payment or distribution, directly to the Senior
Lenders, to the extent necessary to pay in full all Senior Obligations, before
any payment or distribution of any kind or nature shall be made to the
Subordinated Noteholders.



(b)   Upon the occurrence of any Insolvency Event:



  (i)   the Subordinated Noteholders irrevocably authorizes and empowers the
Senior Lenders (A) to demand, sue for, collect and receive every payment or
distribution on account of the Subordinated Obligations payable or deliverable
in connection with such event or proceeding and give acquittance therefor,
(B) to file claims and proofs of claim in any statutory or non-statutory
proceeding if the Subordinated Noteholders has not demonstrated to the
satisfaction of the Senior Lenders, no later than 30 days prior to the
applicable bar date, that such Subordinated Noteholders has filed an appropriate
claim or proof of claim, and (C) to take such other actions, in its own name, or
in the name of the Subordinated Noteholders or otherwise, as the Senior Lenders
may deem necessary or advisable for the enforcement of the provisions of this
Agreement; provided, however, that the foregoing authorization and empowerment
imposes no obligation on the Senior Lenders to take any such action;



  (ii)   the Subordinated Noteholders shall take such action, duly and promptly,
as the Senior Lenders may request from time to time (A) to collect the
Subordinated Obligations for the account of the Senior Lenders and (B) to file
appropriate proofs of claim in respect of the Subordinated Obligations; and



  (iii)   the Subordinated Noteholders shall execute and deliver such powers of
attorney, assignments or proofs of claim or other instruments as the Senior
Lenders may request to enable the Senior Lenders to enforce any and all claims
in respect of the Subordinated Obligations and to collect and receive any and
all payments and distributions which may be payable or deliverable at any time
upon or in respect of the Subordinated Obligations.



(c)   If any payment or distribution, whether consisting of money, property or
securities, shall be collected or received by the Subordinated Noteholders in
respect of the Subordinated Obligations, except payments permitted to be made at
the time of payment as provided in paragraph 2(b), such Subordinated Noteholders
shall forthwith deliver the same to the Senior Lenders, in the form received,
duly indorsed to the Senior Lenders, if required, to be applied to the payment
or prepayment of the Senior Obligations until the Senior Obligations are paid in
full. Until so delivered, such payment or distribution shall be held in trust by
such Subordinated Noteholders as the property of the Senior Lenders, segregated
from other funds and property held by the Subordinated Noteholders. Following
payment in full of the Senior Obligations, Senior Lenders will remit to the
Subordinated Noteholders as promptly as practicable, to the extent of the
Subordinated Noteholders’s interest therein, all payments or distributions paid
(by the Subordinated Noteholders) to and held by Senior Lenders in excess of the
Senior Obligations as provided in Section 4(e) of this Agreement.



(d)   Until the Senior Obligations are paid in full, the Subordinated
Noteholders shall not take any Collection Action or Collateral Enforcement
Action with respect to the Subordinated Obligations.



4.   RIGHTS IN COLLATERAL



(a)   Notwithstanding anything to the contrary contained in any Finance Document
or any Subordinated Transaction Document and irrespective of:



  (i)   the time, order or method of attachment or perfection of the security
interests created by any Senior Security Document;



  (ii)   the time or order of filing or recording of financing statements or
other documents filed or recorded to perfect security interests in any
Collateral;



  (iii)   anything contained in any filing or agreement to which the Senior
Lenders or the Subordinated Noteholders now or hereafter may be a party; and



  (iv)   the rules for determining perfection or priority under the Uniform
Commercial Code or any other law governing the relative priorities of secured
creditors;

any security interest in any Collateral pursuant to any Senior Security Document
has and shall have priority, to the extent of any unpaid Senior Obligations,
over any security interest in such Collateral pursuant to any Subordinated
Transaction Document.



(b)   So long as the Senior Obligations have not been paid in full and any
Senior Security Document remains in effect, whether or not any Insolvency Event
has occurred,



  (i)   the Subordinated Noteholders will not take any Collateral Enforcement
Action; and



  (ii)   the Senior Lenders and, subject to the Finance Documents, any Senior
Lenders shall have the exclusive right to enforce rights and exercise remedies
with respect to the Collateral and the Senior Lenders shall not be required to
marshal any Collateral.



(c)   In exercising rights and remedies with respect to the Collateral, the
Senior Lenders and, subject to the Finance Documents, the Senior Lenders may
enforce the provisions of the Senior Security Documents and exercise remedies
thereunder and under any other Finance Documents, all in such order and in such
manner as it or they may determine in the exercise of its or their sole business
judgment. Such exercise and enforcement shall include the rights to sell or
otherwise dispose of Collateral, to incur expenses in connection with such sale
or disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction. In conducting
any public or private sale under the Uniform Commercial Code, the Senior Lenders
shall give the Subordinated Noteholders such notice of such sale as may be
required by the applicable Uniform Commercial Code; provided, however, that
10 days’ notice shall be deemed to be commercially reasonable notice.



(d)   When all Senior Obligations have been paid in full and the Senior Security
Documents no longer are in effect, subject to the requirements of the Finance
Documents, the Subordinated Noteholders shall have the right to enforce the
provisions of the Subordinated Promissory Notes and exercise remedies
thereunder.



(e)   Any money, property or securities realized upon the sale, disposition or
other realization by the Senior Lenders upon all or any part of the Collateral,
or otherwise received by Senior Lenders under any provision of this Agreement
shall be applied by the Senior Lenders in the following order:



  (i)   first, to the payment of any and all expenses incurred by the Senior
Lenders on and after the date of this Agreement in connection with the
performance of its duties under this Agreement for which reimbursement has not
been made by the Company;



  (ii)   second, to the Senior Lenders in an amount equal to each such Lender’s
pro-rata share of accrued but unpaid interest on the Senior Obligations;



  (iii)   third, to the Senior Lenders in an amount equal to each such Lender’s
pro-rata share of the unpaid principal balance of the Senior Obligations and any
other unpaid Senior Obligations;



  (iv)   fourth, to each Senior Lender in an amount equal to all other amounts
then owing to each such Senior Lender under any Finance Document; and



  (v)   fifth, any sums remaining after such applications and disbursements
shall be paid to such Persons entitled thereto or as a court of competent
jurisdiction shall direct.



(f)   The Senior Lenders’s rights with respect to the Collateral include the
right to release any or all of the Collateral from the liens under any Senior
Security Document in connection with any sale of all or any portion of the
Collateral notwithstanding that the net proceeds of any such sale may not be
used to permanently prepay any Senior Obligations or Subordinated Obligations.
The Subordinated Noteholders is hereby deemed to have consented to such sale(s).
The Subordinated Noteholders hereby irrevocably constitutes and appoints the
Senior Lenders and any officer of the Senior Lenders, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Subordinated Noteholders and
in the name of the Subordinated Noteholders or in the Senior Lenders’s own name,
from time to time in the Senior Lenders’s discretion, for the purpose of
carrying out the terms of this paragraph, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this paragraph. The Subordinated
Noteholders hereby ratifies all that said attorneys shall lawfully do or cause
to be done pursuant to the power of attorney granted in this paragraph. No
person to whom this power of attorney is presented, as authority for Senior
Lenders to take any action or actions contemplated hereby, shall be required to
inquire into or seek confirmation from the Subordinated Noteholders as to the
authority of Senior Lenders to take any action described herein, or as to the
existence of or fulfillment of any condition to this power of attorney, which is
intended to grant to Senior Lenders unconditionally the authority to take and
perform the actions contemplated herein. The Subordinated Noteholders
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity which acts in reliance upon or acknowledges the
authority granted under this power of attorney.



5.   CONSENT OF SUBORDINATED NOTEHOLDERS



(a)   The Subordinated Noteholders consents that, without the necessity of any
reservation of rights against the Subordinated Noteholders, and without notice
to or further assent by the Subordinated Noteholders:



  (i)   any demand for payment of any Senior Obligations made by any Senior
Lender may be rescinded in whole or in part by such Senior Lender, and any
Senior Obligations may be continued, and the Senior Obligations, or the
liability of any Credit Party or any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, or any obligation or liability of any Credit Party or any other party
under any Finance Document or any other agreement, may, from time to time, in
whole or in part, be renewed, extended, modified, accelerated, compromised,
waived, surrendered, or released by the Senior Lenders; and



  (ii)   the Finance Documents may be amended, modified, extended, supplemented,
restated, refinanced, refunded, restructured or terminated, in whole or in part,
as the Senior Lenders may deem advisable from time to time, and any collateral
security at any time held by any Senior Lender for the payment of any of the
Senior Obligations may be sold, exchanged, waived, surrendered or released.



(b)   The Subordinated Noteholders waives any and all notice of the creation,
renewal, extension or accrual of any of the Senior Obligations and notice of or
proof of reliance by the Senior Lenders upon this Agreement. The Senior
Obligations, and any of them, shall be deemed conclusively to have been created,
contracted or incurred in reliance upon this Agreement, and all dealings between
any Credit Party, on one hand, and any Senior Lender, on the other hand, shall
be deemed to have been consummated in reliance upon this Agreement. The
Subordinated Noteholders acknowledges and agrees that the Senior Lenders have
relied upon the subordination provided for herein in entering into the Senior
Credit Agreement and in making funds available to any Borrower thereunder. The
Subordinated Noteholders waives notice of or proof of reliance on this Agreement
and protest, demand for payment and notice of default.



6.   NEGATIVE COVENANTS OF THE SUBORDINATED NOTEHOLDERS

So long as any of the Senior Obligations shall remain outstanding, the
Subordinated Noteholders shall not, without the prior written consent of the
Senior Lenders:



  (a)   sell, assign, or otherwise transfer, in whole or in part, the
Subordinated Obligations or any interest therein to any other Person (a
“Transferee”) or create, incur or suffer to exist any security interest, lien,
charge or other encumbrance whatsoever upon the Subordinated Obligations in
favor of any Transferee unless (i) such action is made expressly subject to this
Agreement and (ii) the Transferee expressly acknowledges to the Senior Lenders,
by a writing in form and substance reasonably satisfactory to the Senior
Lenders, the subordination provided for herein and agrees to be bound by all of
the terms hereof;



  (b)   permit any of the Subordinated Transaction Documents to be amended,
modified or otherwise supplemented (including by way of changes to definitions)
in any manner which would have the effect of (i) increasing the maximum
principal amount of the Subordinated Obligations or rate of interest on any of
the Subordinated Obligations or fees payable in respect thereof, (ii) changing
or adding or tightening any event of default or any covenant with respect to the
Subordinated Obligations, (iii) changing any redemption or prepayment provisions
of the Subordinated Obligations, (iv) altering the subordination provisions with
respect to the Subordinated Obligations, including subordinating the
Subordinated Obligations to any other debt, (v) shortening the dates upon which
payments of principal or interest are due on any of the Subordinated
Obligations, or (vi) changing or amending any other term of the Subordinated
Transaction Documents if such change or amendment would increase the obligations
of any Credit Party or confer additional rights on the Subordinated Noteholders
or any other holder of the Subordinated Obligations in a manner adverse (in the
judgment of the Senior Lenders) to any Credit Party or the Senior Lenders, and
the parties hereto agree that any such amendment shall be null and void
ab initio and without legal force and effect;



  (c)   commence, or join with any creditors other than the Senior Lenders in
commencing any case or proceeding referred to in the definition of Insolvency
Event.



7.   SENIOR OBLIGATIONS UNCONDITIONAL

All rights and interests of the the Senior Lenders hereunder, and all agreements
and obligations of the Subordinated Noteholders and the Credit Parties
hereunder, shall remain in full force and effect irrespective of:



  (a)   any lack of validity or enforceability of any of the terms of any
Finance Document or Subordinated Transaction Documents;



  (b)   subject to paragraph 5(a), any change in the time, manner or place of
payment of, or in any other term of, all or any of the Senior Obligations, or
any amendment or waiver or other modification, whether by course of conduct or
otherwise, of any of the terms of any Finance Document;



  (c)   any exchange, release or non-perfection of any security interest in any
Collateral, or any release, amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or any guarantee thereof; or



  (d)   any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Senior
Obligations, or of the Subordinated Noteholders or any Credit Party in respect
of this Agreement.



8.   NO REPRESENTATION BY SENIOR LENDERS

The Senior Lenders have not made and do not hereby or otherwise make to the
Subordinated Noteholders, any representations or warranties, express, or
implied. The Senior Lenders do not assume any liability to the Subordinated
Noteholders with respect to: (a) the financial or other condition of obligors
under any instruments of guarantee with respect to the Senior Obligations,
(b) the enforceability, validity, value or collectibility of the Senior
Obligations or the Subordinated Obligations, any collateral therefor, or any
guarantee or security which may have been granted in connection with any of the
Senior Obligations or the Subordinated Obligations or (c) any Credit Party’s
title or right to transfer any collateral or security.



9.   WAIVER OF CLAIMS

To the maximum extent permitted by law, the Subordinated Noteholders waives any
claim it might have against the Senior Lenders with respect to, or arising out
of, any action or failure to act or any error of judgment, negligence, or
mistake or oversight whatsoever on the part of any Senior Lender or their
respective directors, officers, employees or agents with respect to any exercise
of rights or remedies under the Finance Documents or any transaction relating to
the Collateral. Neither any Senior Lender, nor any of their respective
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Credit Party or the Subordinated Noteholders or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.



10.   PROVISIONS APPLICABLE AFTER BANKRUPTCY

The provisions of this Agreement shall continue in full force and effect
notwithstanding the occurrence of any Insolvency Event. To the extent that the
Subordinated Noteholders has or acquires any rights under Section 362, 363 or
364 of the Bankruptcy Code with respect to the Collateral, the Subordinated
Noteholders hereby agrees not to assert such rights without the prior written
consent of the Senior Lenders; provided, that if requested by the Senior
Lenders, the Subordinated Noteholders shall seek to exercise such rights in the
manner requested by the Senior Lenders, including the rights in payments in
respect of such rights. Without limiting the generality of the foregoing
sentence, to the extent that Senior Lenders consent to any Credit Party’s use of
cash collection under Section 363 of the Bankruptcy Code or any Senior Lender
agrees to provide financing to any Borrower under Section 364 of the Bankruptcy
Code, the Subordinated Noteholders hereby agrees not to impede, object to (on
grounds of lack of adequate protection, or otherwise), or otherwise interfere
with such use of cash collateral or financing. The Subordinated Noteholders
specifically agrees that the Senior Lenders may consent to any Credit Party’s
use of cash collateral or provide financing to any Credit Party on such terms
and conditions and in such amounts as the Senior Lenders, in their sole
discretion, may decide and that, in connection with such cash collateral usage
or such financing, any Credit Party (or a trustee appointed for the estate of
such Credit Party) may grant to the Senior Lenders liens and security interests
upon all or any part of the assets of any Borrower or other Credit Party, which
liens and security interests: (i) shall secure payments of all Senior
Obligations (whether such Senior Obligations arose prior to the filing of the
bankruptcy petition or thereafter); and (ii) shall be superior in priority to
the liens on and security interests in the assets of any Borrower or other
Credit Party held by the Subordinated Noteholders. The Subordinated Noteholders
(both in its capacity as a Subordinated Noteholders and in its capacity (if any)
as a party which may be obligated to any Credit Party or any Credit Party’s
Affiliates with respect to contracts which are part of any Senior Lender’s
Collateral) agrees not to initiate or prosecute or encourage any other Person to
initiate or prosecute any claim, action, objection or other proceeding
(A) challenging the enforceability of the claim of any Senior Lender,
(B) challenging the enforceability of any liens or security interests in any
assets securing the Senior Obligations, or (C) asserting any claims which any
Credit Party may hold with respect to any Senior Lender. All allocations of
payments among the Senior Lenders and the Subordinated Noteholders shall,
subject to any court order, continue to be made after the filing of a petition
under the United States Bankruptcy Code, as amended (the “Bankruptcy Code”), or
any similar proceeding, on the same basis that the payments were to be allocated
prior to the date of such filing. The Subordinated Noteholders agrees that it
will not object to or oppose a sale or other disposition of any assets securing
the Senior Obligations (or any portion thereof) free and clear of its security
interests, liens or other claims under Section 363 of the Bankruptcy Code or any
other provision of the Bankruptcy Code if the Senior Lenders have consented to
such sale or disposition of such assets. The Subordinated Noteholders agrees not
to assert any right it may have to “adequate protection” of its interest in the
Collateral in any bankruptcy proceeding and agrees that it will not seek to have
the automatic stay lifted with respect to such security, without the prior
written consent of the Senior Lenders. The Subordinated Noteholders waives any
claim it may now or hereafter have against any Senior Lender arising out of the
election of any Senior Lender, in any case instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of
any cash collateral arrangement, or financing arrangement, or out of any grant
of a security interest, under Section 363 or 364 of the Bankruptcy Code, with or
by any Credit Party, as debtor in possession (or with or by any trustee for any
Credit Party). The Subordinated Noteholders agrees that it will not, in its
capacity as a secured creditor: (a) propose, vote to accept, or otherwise
support confirmation of, a plan of reorganization opposed by any Senior Lender,
or (b) vote to reject, object to confirmation of, or otherwise oppose
confirmation of, a plan of reorganization supported by the Senior Lenders. The
subordination and other provisions of this Agreement shall be enforceable under
Section 510(a) of the Bankruptcy Code.



11.   FURTHER ASSURANCES

The Subordinated Noteholders and the Credit Parties, at the Credit Parties’
expense and at any time from time to time, upon the written request of any
Senior Lender, will promptly and duly execute and deliver such further
instruments and documents and take such further actions as any Senior Lender
reasonably may request for the purposes of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.



12.   EXPENSES



(a)   Each Credit Party will pay or reimburse the Senior Lenders and the
Subordinated Noteholders, upon demand, for all of their respective costs and
expenses in connection with the enforcement or preservation of any rights under
this Agreement, including fees and disbursements of counsel to the Senior
Lenders and the Subordinated Noteholders.



(b)   Each Credit Party will pay, indemnify, and hold the Senior Lenders and the
Subordinated Noteholders harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions (whether sounding
in contract, tort or on any other ground), judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of, or in any other way
arising out of or relating to this Agreement or any action taken or omitted to
be taken by any Senior Lender or Subordinated Noteholders with respect to any of
the foregoing.



(c)   Notwithstanding anything contained in this paragraph 12, all amounts owed
by any Credit Party to the Subordinated Noteholders pursuant to this paragraph
12 shall be Subordinated Obligations under this Agreement and shall be paid only
in accordance with the terms and provisions of this Agreement.



13.   PROVISIONS DEFINE RELATIVE RIGHTS

This Agreement is intended solely for the purpose of defining the relative
rights of the Senior Lenders on the one hand and the Subordinated Noteholders on
the other, and no other Person shall have any right, benefit or other interest
under this Agreement. Except as expressly set forth in this Agreement, nothing
herein shall: (a) impair, as between any Credit Party and the Senior Lenders and
any Credit Party and the Subordinated Noteholders, the obligation of such Credit
Party, which is absolute and unconditional, to pay principal of, interest on and
all other portions of the Senior Obligations, and the Subordinated Obligations,
respectively, and all other obligations of such Credit Party, to any Senior
Lender or the Subordinated Noteholders, under the Finance Documents or the
Subordinated Transaction Documents, as the case may be, in each case in
accordance with their respective terms; or (b) affect the relative rights of the
Senior Lenders or the Subordinated Noteholders with respect to any other
creditors of any Credit Party.



14.   SUBROGATION

Subject to the indefeasible payment in full of all Senior Obligations, the
Subordinated Noteholders shall with respect to the Subordinated Obligations be
subrogated to the rights of the Senior Lenders to receive payments or
distributions of assets of any Credit Party applicable to the Senior Obligations
until the principal of, and interest and premium, if any, on, and all other
amounts payable in respect of the Senior Obligations shall be paid in full. For
purposes of such subrogation, no payment or distribution to the Senior Lenders
under the provisions hereof to which the Subordinated Noteholders would have
been entitled but for the provisions of this Agreement, and no payment pursuant
to the provisions of this Agreement to the Senior Lenders by the Subordinated
Noteholders, as among any Credit Party and its creditors other than the Senior
Lenders, shall be deemed to be a payment by such Credit Party to or on account
of the Senior Obligations.



15.   LEGEND

The Subordinated Noteholders and each Credit Party will cause the Subordinated
Promissory Notes to bear a legend referring to this Agreement and indicating
that such documents are subordinated as provided herein, all in form and
substance satisfactory to the Senior Lenders.



16.   POWERS COUPLED WITH AN INTEREST

All powers, authorizations and agencies contained in this Agreement are coupled
with an interest and are irrevocable until the Senior Obligations are paid in
full.



17.   NOTICES

All notices, requests and demands to or upon the Senior Lenders or any Credit
Party or the Subordinated Noteholders to be effective shall be in writing (or by
telex, fax or similar electronic transfer confirmed in writing) and shall be
deemed to have been duly given or made (1) when delivered by hand or (2) if
given by mail, when deposited in the mails by certified mail, return receipt
requested, or (3) if by telex, fax or similar electronic transfer, when sent and
receipt has been confirmed, addressed as follows:

If to the Senior Lenders:

If to the Credit Parties:

c/o HALO Technology Holdings, Inc.

200 Railroad Avenue
Greenwich, Connecticut 06830
Attention: Ernest Mysogland
Telecopier No.: 203-422-5329
Telephone No.: 203-422-2950

The Senior Lenders, the Credit Parties and the Subordinated Noteholders may
change their respective addresses and transmission numbers for notices by notice
in the manner provided in this paragraph.



18.   DEFAULT NOTICES

The Subordinated Noteholders shall provide the Senior Lenders with written
notice of any event of default with respect to, or acceleration of, all or any
part of the Subordinated Obligations concurrently with the sending thereof to
any Credit Party and promptly shall notify the Senior Lenders in the event a
default which is the subject of such a notice is cured or waived.



19.   COUNTERPARTS

This Agreement may be executed by one or more of the parties on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the counterparts of
this Agreement signed by all the parties shall be lodged with the Senior
Lenders.



20.   SEVERABILITY

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



21.   INTEGRATION

This Agreement represents the agreement of the the Senior Lenders, the
Subordinated Noteholders and each Credit Party with respect to the subject
matter hereof and there are no promises or representations by the Senior Lenders
or the Subordinated Noteholders relative to the subject matter hereof not
reflected herein.



22.   AMENDMENTS IN WRITING; NO WAIVER: CUMULATIVE REMEDIES



(a)   None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
each Senior Lender, each Credit Party and the Subordinated Noteholders; provided
that any provision of this Agreement in favor of Senior Lenders may be waived by
the Senior Lenders in a letter or agreement executed by the Senior Lenders or by
telex or facsimile transmission from the Senior Lenders. In addition, until the
senior obligations under the Credit Agreement have been Paid in Full (as such
term is defined in the Senior Subordination Agreement) none of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except with the written consent of Fortress (which may be withheld in
its sole discretion).



(b)   No failure to exercise, nor any delay in exercising, on the part of any
Senior Lender, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.



(c)   The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.



23.   SECTION HEADINGS

The section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.



24.   SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and shall inure to the benefit of each
Senior Lender, the Subordinated Noteholders, each Credit Party and each of their
respective heirs, administrators, executors, successors and assigns.



25.   INVALIDATED PAYMENTS

To the extent that the Senior Lenders receives payments on, or proceeds of
Collateral for, the Senior Obligations which are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to any Credit Party, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law, or equitable cause, then to
the extent of such payment or proceeds received, the Senior Obligations, or part
thereof, intended to be satisfied shall be revived (and no longer be deemed to
be paid in full) and continue in full force and effect as if such payments or
proceeds had not been received by the Senior Lenders.



26.   SPECIFIC PERFORMANCE

The Senior Lenders is hereby authorized to demand specific performance of this
Agreement at any time when the Subordinated Noteholders shall have failed to
comply with any of the provisions of this Agreement applicable to the
Subordinated Noteholders whether or not the Credit Parties shall have complied
with any of the provisions hereof applicable to any Credit Party, and the
Subordinated Noteholders hereby irrevocably waives any defense based on the
adequacy of a remedy at law which might be asserted as a bar to such remedy of
specific performance.



27.   GOVERNING LAW: CONSENT TO JURISDICTION AND VENUE



27.1   Governing Law

This Agreement, the relationship between the Parties and any claim or dispute
(whether sounding in contract, tort, statute or otherwise) relating to this
Agreement or that relationship shall be governed by and construed in accordance
with law of the State of New York including section 5-1401 of the New York
General Obligations Law but excluding any other conflict of law rules that would
lead to the application of the law of another jurisdiction.



27.2   Jurisdiction

(a) Each party irrevocably submits to the exclusive jurisdiction of any New York
State or U.S. Federal court sitting in the City and County of New York for the
settlement of any dispute in connection with any Finance Document.

(b) The New York courts are the most appropriate and convenient courts to settle
any such dispute and each party waives objection to those courts on the grounds
of inconvenient forum or otherwise in relation to proceedings in connection with
any Finance Document.



27.3   Service of process



(a)   The parties consent to the service of process relating to any proceedings
by a notice given in accordance with Clause 17 (Notices).



(b)   This Clause does not affect any other method of service allowed by law.

      27.4   Waiver of immunity
 
  Each party irrevocably and unconditionally:



(a)   agrees not to claim any immunity from proceedings brought by a Senior
Lender against it in relation to a Finance Document and to ensure that no such
claim is made on its behalf;



(b)   consents generally to the giving of any relief or the issue of any process
in connection with those proceedings; and



(c)   waives all rights of immunity in respect of it or its assets.



28.   MUTUAL WAIVER OF JURY TRIAL.

THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, BETWEEN THE PARTIES ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS
AGREEMENT OR ANY THE TRANSACTIONS RELATED HERETO.



29.   TERMINATION

Subject to the provisions of paragraph 26, this Agreement shall terminate upon
the indefeasible payment in full of the Senior Obligations and the Subordinated
Obligations and the termination of all commitments to lend by the Senior Lenders
under the Credit Agreement.



30.   NO STRICT CONSTRUCTION

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

31. THIRD PARTY BENEFICIARY

The parties hereto agree that Fortress Credit Corp. is a third party beneficiary
of paragraphs 2(d) and 22(a) of this Agreement

SIGNATORY

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

CRESTVIEW CAPITAL MASTER, LLC

By:     

Its:     

CAMOFI MASTER, LDC

By:     

Its:     

HALO TECHNOLOGY HOLDINGS, INC. (on behalf of itself and its wholly owned
subsidiaries as they

may exist from time to time)

By:     

Its:     

SIGNATORY

Execution

SUBORDINATED NOTEHOLDERS SIGNATURE PAGE

INTERCREDITOR AND SUBORDINATION AGREEMENT

IN WITNESS WHEREOF, the undersigned has executed this Intercreditor And
Subordination Agreement or caused its duly authorized officers to execute this
Intercreditor And Subordination Agreement as of the date first above written.

     
Date: October 11, 2006
 

 
   
 
   
 
   
IF AN INDIVIDUAL:
  IF A CORPORATION, PARTNERSHIP, TRUST,
ESTATE OR OTHER ENTITY:
     
(Signature)
     
  VISION OPPORTUNITY MASTER FUND, LTD.
By:     
Name:
(Printed Name)
  Title:
 
   
 
  Address:
Address:
     
     
     
     
  Antti William Uusiheimala
Vision Capital Advisors, LLC
317 Madison Avenue, Suite 1220
New York, NY 10017
Phone: (212) 849 8226
Fax: (212) 867 1416 fax

This Noteholder holds the Subordinated Promissory Notes in the aggregate
principal amount of $2,750,000

1

SCHEDULE 1

PARTIES

PART 1

         
NAME OF SENIOR LENDER
 

     
CRESTVIEW CAPITAL MASTER, LLC CAMOFI MASTER, LD
  C
 
   

PART 2

SUBORDINATED NOTE HOLDERS

         
NAME OF SUBORDINATED NOTEHOLDERS
 

 
VISION OPPORTUNITY MASTER FUND, LTD.
 

2